Citation Nr: 1400714	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-operative residuals of a left knee meniscectomy with osteoarthritis.

2.  Entitlement to service connection for residuals of a fracture of the left shoulder, claimed secondary to service-connected left knee and ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2008.  In November 2013, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Veteran's Virtual VA file and has been reviewed.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the recent hearing, the Veteran testified that his left knee disability had increased in severity since his last examination in July 2008.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran also testified that he sustained a left shoulder fracture in January 2008 because he fell due to his left ankle giving way.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  He was afforded a VA examination in July 2008, but the examiner stated that there was insufficient evidence to establish a definite causal relationship between the left shoulder fracture and the left ankle condition.  Since then, records of treatment for the left shoulder injury in and after January 2008 have been obtained.  Additional records of left ankle treatment were also received.  Therefore, in light of this evidence, he should be provided with a new examination.  In addition, in a statement received in January 2008, the Veteran said that both his left ankle and left knee had caused his fall.  Therefore, the examination should address whether the left ankle and/or left knee condition(s) played a causal role in the fracture of the left shoulder.

Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2012); see Allen v. Brown, 8 Vet. App. 374 (1995).  Here, since the question for consideration is the etiology of the fall itself, this is not for application.  

At the recent hearing, the Veteran also testified that he receives treatment for his conditions at the VA clinic in Worcester, Massachusetts.  On remand, these records should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all records of the Veteran's treatment or evaluation for left knee, left ankle, and/or left shoulder (including humerus) from the Worcester VA outpatient clinic dated from May 2008 to the present.  All such available records should be associated with the Veteran's claims file.  

2.  Then, schedule the Veteran for an appropriate VA examination as described below.  The claims folder must be furnished to the examiner in conjunction with the examination.  Any indicated tests must be accomplished, and the results reviewed, prior to the final opinion. The rationale for all opinions must be provided.  The examination and report must address the following:

a.  The current manifestations and severity of the Veteran's service-connected post-operative residuals of a left knee meniscectomy with osteoarthritis.  All pertinent signs and symptoms, including range of motion studies, should be reported in detail.  The examiner should report whether there is any additional limitation of motion due to pain, repetitive motion, excess fatigability, incoordination, or flare-ups, expressed in terms of additional limitation of motion, if feasible.  

b.  Whether the Veteran's fall in January 2008, which resulted in a left shoulder fracture (proximal humerus) was at least as likely as not (50 percent or greater probability) due to his service-connected left knee and/or left ankle disability.  In this regard, although it appears ice may also have been involved, this does not mean that the knee and/or ankle condition did not play a significant part.  To this end, a careful history should be obtained from the Veteran, and the opinion must reflect due consideration of his statements.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, readjudicate the claims on appeal.  If the decision as to either issue is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case, and provide an opportunity for response, before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


